Filed 1/21/22 In re Richard M. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


In re RICHARD M., JR. et al.,                              B310916
Persons Coming Under the
Juvenile Court Law.                                        (Los Angeles County
                                                           Super. Ct. No. 20CCJP05385A-C)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

RICHARD M., SR.,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, D. Brett Bianco, Judge. Dismissed.
     Jamie A. Moran, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jane Kwon, Deputy County
Counsel, for Plaintiff and Respondent.

                  __________________________

       Richard M., Sr. (Father), appeals from the jurisdiction
findings and disposition order declaring 16-year-old Richard M.,
Jr., 14-year-old Jordan M., and 11-year-old Trinity M.
dependents of the juvenile court under Welfare and Institutions
Code1 section 300, subdivision (b)(1), after the court sustained
allegations Father and Maria M. (Mother) had a history of
engaging in violent altercations in the presence of the children
and Mother failed to protect the children from Father’s abuse.
Father contends insufficient evidence supports the court’s finding
the children were at substantial risk of harm due to domestic
violence between the parents.
       Because Mother does not appeal from the jurisdiction
findings as to her, and Father does not challenge specific aspects
of the disposition order or identify adverse consequences he
would suffer if we dismiss the appeal, we dismiss the appeal as
nonjusticiable.

      FACTUAL AND PROCEDURAL BACKGROUND

A.   The Referral, Investigation, and Petition
     On September 14, 2020 the Los Angeles County
Department of Children and Family Services (Department)

1     Further statutory references are to the Welfare and
Institutions Code.




                                2
received a referral after the Pomona Police Department
responded to Mother’s call for adult protective services. Mother
told the responding police officer that Father was emotionally
abusing the children and manipulating them to disrespect
Mother, causing Mother to become emotionally unstable and
distressed. A social worker who responded to the home expressed
concern the home was filled with clutter and was nearly
uninhabitable.
      On September 14, 2020 a social worker interviewed Father
and the children separately. Father stated Mother was bipolar
and had acted “‘out of control’” and aggressively in prior years,
but she was now on medication that reduced her anger. Father
admitted he and Mother fought frequently and used derogatory
words with each other in the presence of the children. Father
stated Mother used to hit the children prior to receiving mental
health treatment a few years earlier, and Father had contacted
law enforcement on two occasions when Mother was disciplining
the children, but he denied any current physical abuse.2 Father
believed the children could be in danger if Mother became manic
again, and he had instructed the children to contact the police if
Mother acted in an aggressive manner.
      Richard told the social worker that Mother and Father
argued a lot, but he denied they ever got into a physical
altercation. Jordan and Trinity similarly stated the parents
argued constantly and should get divorced, but they denied

2      A 2006 referral reported that Mother was seen slapping one
of the children during a medical appointment. The family
participated in voluntary family maintenance services in 2006
and 2007, and Mother completed 26 weeks of anger management
classes.




                                3
observing the parents hit each other or the children. The
children each reported feeling safe in the home, and the social
worker did not observe any visible marks indicative of abuse.
The social worker completed a safety walkthrough of the
residence and found the home and yard extremely cluttered and
unsanitary, although on later visits the social worker found some
improvement in the condition of the home.
      On September 24, 2020 a social worker interviewed Mother
at the family home. According to Mother, Father insulted and
verbally abused Mother on a constant basis, called her worthless,
mocked her religion, and encouraged Richard and Jordan to
disrespect her. Mother had been diagnosed with bipolar disorder
10 years earlier and had been hospitalized three years earlier,
but she was currently managing her condition with medication
and was seeing a psychiatrist and a therapist.
      The detention report reflected that on July 18, 2009 Mother
was arrested and later convicted for inflicting corporal injury on
Father. On January 17, 2013 Father was arrested for false
imprisonment, domestic battery, and misdemeanor child
endangerment after Mother reported Father held her neck and
pushed down on her chest during an argument in the presence of
Trinity.
      On October 9, 2020 the Department filed a petition on
behalf of Richard, Jordan, and Trinity under section 300,
subdivision (b)(1), alleging Mother had a history of mental and
emotional problems, including a diagnosis of bipolar disorder and
major depression, which rendered Mother incapable of providing
regular care for the children, and Father failed to protect the
children from Mother’s mental and emotional problems. At the
October 14, 2020 detention hearing the court ordered the children




                                4
released to the parents with Department supervision, including
unannounced home visits and referrals for family preservation
services, counseling for Mother, and therapy for the children.
      On November 20, 2020 the Department filed an amended
petition adding a count under section 300, subdivision (b)(1),
alleging that Mother and Father had a history of engaging in
violent altercations in the presence of the children; on one
occasion Father had grabbed Mother and threw her on the floor;
on another occasion Father placed Mother in a headlock; Mother
had been arrested and convicted in 2009 for domestic violence;
Father was verbally abusive to Mother in the presence of the
children; and Mother failed to protect the children from Father’s
physical and verbal abuse of Mother. The amended petition also
alleged the family home was unsanitary and Father hoarded
items.

B.     The Jurisdiction and Disposition Report and Addendum
       Richard and Jordan reported to the dependency
investigator that the parents continued to argue and yell. Trinity
reported that Father “‘gets so mad’” at Mother. She recounted a
recent incident when Father started screaming and throwing food
when he thought someone had taken his ice. Trinity did not
recall seeing Mother or Father hit each other, but she
remembered both of them throwing things on the floor when she
was around seven years old. She added, “‘They were pushing
each other. I was in the hallway crying.’” Trinity said Father
was “‘really mean’” to Mother, and her brothers were mean to
her, explaining they treated her “‘like my dad treats my mom.’”




                                5
       Mother reported Father had been controlling and verbally
and emotionally abusive from shortly after they married 18 years
earlier. Mother was diagnosed with severe depression when
Richard was one year old, which she attributed to “‘the way
[Father] treated her.’” Mother stated that when she was
pregnant with Trinity, Father “‘grabbed [her] by the arms and
threw [her] on the kitchen floor’” after Mother threw out some
clothing. Subsequently, Mother hit Father when he was verbally
abusing her, and she was arrested. On a different occasion,
“[Father] put [her] in a headlock and was choking [her].” Another
time, Mother tried to get away from Father while they were
arguing, “‘when he grabbed [her] by the neck, like a choke hold.
Trinity saw that.’” Father was often verbally aggressive towards
Mother in the presence of the children.
       Father reported his arguments with Mother arose because
“‘she does weird things, over and over,’” and she engaged in
obsessive cleaning. With respect to Father’s arrest in 2013 for
false imprisonment and battery, Father stated, “‘False things
were written.’” Father reported he followed Mother into the
laundry room during an argument, and as he tried to push his
way into the room, “‘she closed the door on [his] arm. She said
she wanted to get away from [him]. They dropped the charges.’”
       The dependency investigator concluded, “The parents as
well as the children reported a lot of arguing between the parents
and at least two incidents when the incidents became physical.
The parents have both been arrested for domestic violence . . . .
[¶] . . . The arguments appear to be happening due to [F]ather
hoarding and [F]ather not allowing [M]other to clean the
home. . . .”




                                6
C.     The Jurisdiction and Disposition Hearing
       At the November 18, 2020 jurisdiction and disposition
hearing, the juvenile court sustained the allegations of the
domestic violence count as to both Father and Mother.3 The
court dismissed the counts relating to Mother’s mental health
and the unsanitary condition of the home. The court stated, “It
appears there . . . is ongoing domestic violence. It doesn’t appear
to be physical—or as physical as it was in the past, but the way
the parents treat each other is obviously domestic violence. And
it’s reached the point where now even the children are getting in
on the act . . . . And it’s not appropriate, and it puts them at
further risk.”
       The juvenile court declared the children dependents of the
court under section 300, subdivision (b)(1), and ordered them
released to the home of the parents with family maintenance
services. The court ordered Father to participate in a 52-week
domestic violence program for perpetrators, conjoint counseling
with Mother, and individual counseling to address case issues
including anger management.
       Father timely appealed. Mother did not.




3     The juvenile court struck the words “failed” and “failure”
from the petition as to Mother’s failure to protect the children,
sustaining the allegations that “[Mother] was unable to protect
the children” and Mother’s “inability to protect the children
endangers the children’s physical health and safety” and places
them at risk of serious physical harm.




                                 7
                          DISCUSSION

       On appeal, Father contends insufficient evidence supports
the juvenile court’s jurisdiction finding that the children were at
substantial risk of harm due to domestic violence between the
parents. Father further contends the disposition orders “were
improper in that they were necessarily based on the jurisdictional
findings.” However, Father does not challenge any specific aspect
of the disposition plan, such as placement of the children in the
home of the parents with family maintenance services or his
mandated participation in a domestic violence program and
counseling. Because Mother has not appealed the jurisdiction
findings as to her, and Father has not identified any adverse
consequences he will suffer if the appeal is dismissed, we
conclude the appeal is not justiciable.
       An appeal from a jurisdiction finding under section 300 is
not justiciable where “no effective relief could be granted . . . , as
jurisdiction would be established regardless of the appellate
court’s conclusions with respect to any such [challenged]
jurisdictional grounds.” (In re Madison S. (2017) 15 Cal.App.5th
308, 329; accord, In re I.A. (2011) 201 Cal.App.4th 1484, 1490
[“An important requirement for justiciability is the availability of
‘effective’ relief—that is, the prospect of a remedy that can have a
practical, tangible impact on the parties’ conduct or legal
status.”].) “[A] dependency court has jurisdiction when the
actions of either parent bring the child within the statutory
definition of a dependent, which fits with the purpose of a
dependency proceeding to protect the child, rather than prosecute
the parents. [Citation.] Accordingly, the court may base
jurisdiction on the actions of one or both parents, and once




                                  8
established, the court may enter orders binding both parents.”
(In re H.R. (2016) 245 Cal.App.4th 1277, 1285-1286; accord, In re
Briana V. (2015) 236 Cal.App.4th 297, 308 [“‘[A] jurisdictional
finding good against one parent is good against both. More
accurately, the minor is a dependent if the actions of either
parent bring [the minor] within one of the statutory definitions of
a dependent.’”]; id. at p. 309 [“[W]e need not address
jurisdictional findings involving one parent where there are
unchallenged findings involving the other parent.”].)
       Nevertheless, the appellate courts “may exercise their
‘discretion and reach the merits of a challenge to any
jurisdictional finding when the finding (1) serves as the basis for
dispositional orders that are also challenged on appeal [citation];
(2) could be prejudicial to the appellant or could potentially
impact the current or future dependency proceedings [citations];
or (3) “could have other consequences for [the appellant], beyond
jurisdiction” [citation].’” (In re D.P. (2015) 237 Cal.App.4th 911,
917, quoting In re Drake M. (2012) 211 Cal.App.4th 754, 762-763;
accord, In re Madison S., supra, 15 Cal.App.5th at p. 329; In re
Christopher M. (2014) 228 Cal.App.4th 1310, 1316.)
       Here, regardless of whether we grant Father relief, the
juvenile court would have jurisdiction over the children based on
the sustained jurisdiction findings as to Mother, including her
perpetration of domestic violence (the 2009 conviction) and her
inability to protect the children from Father’s domestic violence—
findings she has not challenged on appeal. (In re Madison S.,
supra, 15 Cal.App.5th at p. 329; In re I.A., supra, 201 Cal.App.4th
at p. 1490.) Although Father challenges the disposition order, he
argues only that the order should be reversed because the
jurisdiction findings should be reversed. He does not specifically




                                9
challenge the children’s placement in the parents’ home, the
order for family maintenance services, or the requirement he
complete a domestic violence program and counseling.4 In
supplemental briefing,5 Father contends that if he were “found to
be a non offending parent, his dispositional case plan would
necessarily be different.” However, the juvenile court has
discretion to order a disposition case plan for Father—including
family maintenance services, a domestic violence program, and
counseling—based on the sustained allegations against Mother.
(See In re D.L. (2018) 22 Cal.App.5th 1142, 1148 [“Irrespective of
whether the court’s jurisdictional findings as to her were well
founded, the court had jurisdiction over the child. Accordingly, it
had the authority to order a nonoffending parent to participate in
services.”]; In re Briana V., supra, 236 Cal.App.4th at p. 311
[“there need not be a jurisdictional finding as to the particular
parent upon whom the court imposes a dispositional order”].)




4     In his opening brief Father argues as to the disposition
order, “In this case, the juvenile court declared the children
dependents of the juvenile court and ordered them placed with
parents under a plan of family maintenance. . . . These orders
were improper in that they were necessarily based on the
jurisdictional findings of the juvenile court. [Citation.] As those
findings should be reversed, the dispositional order should go
with them.”
5    In response to our invitation, Father and the Department
submitted supplemental letter briefs addressing whether the
appeal is justiciable.




                                 10
                         DISPOSITION

     The appeal is dismissed.



                                       FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




                                11